Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8 are currently pending in the instant application.  Claims 1-8 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/CN2019/126839, filed December 20, 2019 and claims benefit of Foreign Application CHINA 201910709834.2, filed on August 2, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term A has not been clearly defined in the specification so that one of ordinary skill in the art would know what groups are included and/or excluded by the term. Therefore, the claims are considered indefinite.  To overcome the rejection, Applicants are suggested to amend the claims to include what functional groups are included in the term “substituent” and have clear support in the specification or by deleting the term substituent in variable RA.

Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any steps that are essential in showing the final product “a pyrazole derivative” being obtained in claim 3.  


Claims 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any steps that are essential in showing the final product “a pyrazole derivative” being obtained in claim 6.



***closest prior art found is CN107987021A which teaches compounds such as 
    PNG
    media_image1.png
    113
    183
    media_image1.png
    Greyscale
but does not teach a halogen substituted-compound having a piperazine ring in the core structure as seen in the compound of 

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626